internal_revenue_service date number info release date uil this letter responds to your correspondence requesting late s_corporation relief under sec_1362 of the internal_revenue_code seeking an effective date of date in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure normally taxpayers must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked staff at the cincinnati service_center to update your records to reflect date as your s_corporation effective date if you fail to receive a confirmation letter from the service_center within the next days please notify this office at the telephone number listed above please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_97_48
